Order filed June 4, 2014




                                       In The

                       Fourteenth Court of Appeals
                                    ____________

                                NO. 14-14-00189-CV
                                    ____________

               KEN OKORIE AND LINDA OKORIE, Appellant

                                         V.

                 OCWEN LOAN SERVICING, LLC, Appellee


                       On Appeal from the 157th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2012-13966

                                     ORDER

      Appellant’s brief was due May 8, 2014. No brief or motion for extension of
time has been filed.

      Unless appellant files a brief with this court on or before July 7, 2014, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                       PER CURIAM